DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on December 21, 2021.
In response to Applicant’s amendment of the claims, the corresponding prior art rejections have been correspondingly amended, below in this Office action.  Note that there is no longer a prior art rejection on dependent claim 3.
In response to Applicant’s amendment of the claims, the corresponding 101 rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Regarding 101, Applicant argues by guiding through the 101 analysis framework, with respect to the amended version of the claims.  With respect to Step 2A, Prong 1, Applicant argues that the claims are not directed to an abstract idea, based on providing an improved fee processing system that allows both toll and electric charging fees to be paid together.  As an initial matter, whether there is a technological improvement does not really weigh on Prong 1’s analysis, which is concerned with whether the claim 
Applicant moves on to Prong 2 of the analysis, arguing that the claims integrate any abstract idea into a practical application, referencing providing a system of gantries which allow for payment for both road tolls and electric vehicle charging.  Examiner addresses in detail in the 101 rejections why the claims are not rendered patent-eligible under Prong 2.  To summarize, the charging equipment and the plural gantry system both amount to insignificant extrasolution activity that is also well-understood, routine, and conventional, as discussed in detail in the 101 rejections.  Thus, the mere presence of the charging equipment and the plural gantry system does not render patent-eligibility to the claims which contain abstract idea(s).  Furthermore, there is no technological improvement provided that would render patent-eligibility here.  Adding the toll and charging fees together, and paying for them at once, is not a technological improvement, but rather a business process.  Aside from not being technological, the combining of the charging and payment all fall within the abstract idea, and do not follow from improvements to the computing system components, the charging equipment, or the gantry network themselves.  Patent-eligibility from Prong 2 and Step 2B (significantly more) require involvement from the additional elements beyond the 
Applicant next argues under “significantly more” that the combination of additional elements provides a unique function not previously provided by the prior art.  However, merely providing a unique function not previously provided by the prior art, in and of itself, does not necessarily render patent-eligibility to a claim with an abstract idea.  For example, consider a generic computing system having multiple generic computing components, which calculates a mathematical function not found in the prior art.  Under 101 guidance, without more than this, such a system would not be patent-eligible because it is simply a generic computing system performing an abstract idea.  Therefore, Examiner does not find this argument to be persuasive.
Applicant’s 103 arguments are based on amendments made to the claims.  Examiner believes that the amendments to the prior art rejections, below in this Office action, render Applicant’s 103 arguments to be not applicable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- process a toll fee payment;
- a toll fee payment configured to perform a fee collection processing with respect to the electric vehicle in response to a toll fee payment request from the first gantry or the second gantry;

- management configured to calculate a charging fee for the accumulated charging amount transmitted, add the toll fee of the electric vehicle to the calculated charging fee, and perform the fee collection processing.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  paying for a toll and for charging an electric vehicle represent commercial interactions.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a driver and a service provider which may have associated humans involved.
(Note that “add the toll fee of the electric vehicle to the calculated charging fee” falls into the abstract-idea category of “Mathematical Concepts.”)
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- processor; controller; store the information in a non-transitory memory; server:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
- an electric power receiver configured to perform wireless charging of the electric vehicle; a gantry including a first gantry and a second gantry; wherein the first gantry and the second gantry are linked to a remote system:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  These particular element(s)/limitation(s) do not meaningfully limit the claim because:

- regarding “a gantry including a first gantry and a second gantry” and “wherein the first gantry and the second gantry are linked to a remote system”:  this is merely a structural configuration through which data is gathered and routed for the payment calculation and processing; as mere data gathering here, they amount to insignificant extrasolution activity.
Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Mere Data Gathering:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982).
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Consulting and updating an activity log, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014). 
Determining the level of a biomarker in blood, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012). See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Insignificant application:
Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential).
Printing or downloading generated menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42, 120 USPQ2d 1844, 1854-55 (Fed. Cir. 2016).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an electric power receiver configured to perform wireless charging of the electric vehicle”, “a gantry including a first gantry and a second gantry”, and “wherein the first gantry and the second gantry are linked to a server” amount to insignificant extra-solution activity, which does not provide an inventive concept.

- an electric power receiver configured to perform wireless charging of the electric vehicle:  See Van Boheemen, US 20180212463 A1, paragraph [0020], which states:  “Charging pads of conventional wireless charging systems, such as wireless electric vehicle charging (WEVC) systems, are often designed for nominal power transfer. For example, a resonant circuit and primary coil of a charging pad are typically configured to resonate with a reflected impedance of a loaded (e.g., magnetically coupled) and correctly positioned secondary coil of a receiver. The secondary coil's loading or positioning relative the primary coil, however, often varies with or during each instance of wireless charging.” Thus, “an electric power receiver configured to perform wireless charging of the electric vehicle” was well-understood, routine, and conventional activity.
- a gantry including a first gantry and a second gantry; and wherein the first gantry and the second gantry are linked to a remote system:  See Grant, US 20040206817 A1, paragraphs [0001]-[0005].  Paragraph [0002] states:  “Various systems currently exist for electronically debiting tolls against vehicles travelling on toll roads. Typically, gantries are arranged so as to span lanes at a number of points within a toll road network Radio communication devices are mounted to each gantry in order to detect vehicles using the toll road system. The passage of each vehicle under a gantry is communicated to a central toll collection system for calculation of a toll charge incurred by each vehicle for travelling on the toll road network.”  Thus, a network of gantries connected to a remote system was well-understood, routine, and conventional activity.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-4, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- outputting by transmitting (claims 2-3).
Those dependent claim(s) add the following additional elements, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to “an electric power receiver configured to perform wireless charging of the electric vehicle” in the independent claim(s).  Those additional elements and their corresponding dependent claim(s) are as follows:
- the wireless charging is performed on a battery of the electric vehicle through a wireless charging pad by being interlocked with the electric power receiver (claim 4).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining portion of claim 2 merely adds some timing details to how the data is transmitted.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.



Claim(s) 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 5, Claim(s) 5 recite(s):
- generating information on an accumulated charging amount;
- when a fee collection processing is performed on the electric vehicle in response to a toll fee payment request, outputting the information on the accumulated charging amount before the electric vehicle passes through the gantry;
- receiving a result of the fee collection processing for a charging fee as a result of the outputting of the information of the accumulated charging amount;
- processing a toll fee payment;
- management configured to calculate a charging fee for the accumulated charging amount output, add the toll fee of the electric vehicle to the calculated charging fee, and perform the fee collection processing.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  paying for a toll and for charging an electric vehicle represent commercial interactions.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a driver and a service provider which may have associated humans involved.
(Note that “add the toll fee of the electric vehicle to the calculated charging fee” falls into the abstract-idea category of “Mathematical Concepts.”)
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- controller; storing the information in a non-transitory memory; outputting by transmitting; server:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere 
- performing wireless charging on the electric vehicle by an electric power receiver; communicating with a gantry; a vehicle passing through a gantry; the gantry including a first gantry and a second gantry; wherein the first gantry and the second gantry are linked to a remote system:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  “Performing wireless charging on the electric vehicle by an electric power receiver” does not meaningfully limit the claim because this is merely including the activity about which data is gathered for the abstract idea; the solution activity of the claim is the payment procedure, while the charging is simply an extra-solution application of the payment procedure, which input data to the payment procedure describes.  “Communicating with a gantry” and “A vehicle passing through a gantry” do not meaningfully limit the claim because these merely describe a typical context surrounding a toll transaction; they are extra-solution to the specific payment procedure that is the solution activity of the claim; the communicating with the gantry can be viewed as both mere data gathering and insignificant application, while the vehicle passing through the gantry can be viewed as insignificant application.  Regarding “the gantry including a first gantry and a second gantry” and “wherein the first gantry and the second gantry are linked to a remote system”:  this is merely a structural configuration through which data is gathered and routed for the payment calculation and processing; as mere data gathering here, they amount to insignificant extrasolution activity.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Mere Data Gathering:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982).
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Consulting and updating an activity log, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014). 
Determining the level of a biomarker in blood, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012). See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Insignificant application:
Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential).
Printing or downloading generated menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42, 120 USPQ2d 1844, 1854-55 (Fed. Cir. 2016).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “performing wireless charging on the electric vehicle by an electric power receiver,” “communicating with a gantry,” “a vehicle passing through a gantry,” “the gantry including a first gantry and a second gantry,” and “wherein the first gantry and the second gantry are linked to a remote system” amount to insignificant extra-solution activity, which do not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is well-understood, routine, and conventional in the field, in step 2B.  Examiner addresses below why those elements were well-understood, routine, and conventional in the field:
- performing wireless charging on the electric vehicle by an electric power receiver:  See Van Boheemen, US 20180212463 A1, paragraph [0020], which states:  “Charging pads of conventional wireless charging systems, such as wireless electric vehicle charging (WEVC) systems, are often designed for nominal power transfer. For example, a resonant circuit and primary coil of a charging pad are typically configured to resonate with a reflected impedance of a loaded (e.g., magnetically coupled) and correctly positioned secondary coil of a receiver. The secondary coil's loading or positioning relative the primary coil, however, often varies with or during each instance of wireless charging.” Thus, “performing wireless charging on the electric vehicle by an electric power receiver” was well-understood, routine, and conventional activity.
- “communicating with a gantry” and “a vehicle passing through a gantry”:  See Grant, US 20040206817 A1, paragraphs [0002]-[0005] (describing typical toll collection systems having these features).
- the gantry including a first gantry and a second gantry; and wherein the first gantry and the second gantry are linked to a remote system:  See Grant, US 20040206817 A1, paragraphs [0001]-[0005].  Paragraph [0002] states:  “Various systems currently exist for electronically debiting tolls against vehicles travelling on toll roads. Typically, gantries are arranged so as to span lanes at a number of points within a toll road network Radio communication devices are mounted to each gantry in order to detect vehicles using the toll road system. The passage of each vehicle under a gantry is communicated to a central toll collection system for calculation of a toll charge incurred by each vehicle for travelling on the toll road network.”  Thus, a network of gantries connected to a remote system was well-understood, routine, and conventional activity.
The claim(s) are not patent eligible.

As per dependent claim(s) 6-7, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the added portion of claim 6 merely adds some details to what data is transmitted.



Claim(s) 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 8, Claim(s) 8 recite(s):
- generating, by management, information on an accumulated charging amount by checking charging amounts;
- when a fee collection processing is performed by the management on a toll fee of the electric vehicle passing through a predetermined gantry, simultaneously performing, by management, the fee collection processing on a charging fee using the information on the accumulated charging amount;
- process a toll fee payment;
- wherein the performing of the fee collection processing includes calculating the charging fee for the accumulated charging amount and adding the toll fee of the electric vehicle to the calculated charging fee.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  paying for a toll and for charging an electric vehicle represent commercial interactions.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a driver and a service provider which may have associated humans involved.
(Note that “adding the toll fee of the electric vehicle to the calculated charging fee” falls into the abstract-idea category of “Mathematical Concepts.”)
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- server; storing the information in a non-transitory memory:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a 
- one or more wireless charging pads which perform wireless charging on a battery of the electric vehicle being driven; a vehicle passing through a gantry; wherein the gantry includes a first gantry and a second gantry; wherein the first gantry and the second gantry are linked to the remote system:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  “One or more wireless charging pads which perform wireless charging on a battery of the electric vehicle being driven” does not meaningfully limit the claim because this is merely including the activity about which data is gathered for the abstract idea; the solution activity of the claim is the payment procedure, while the charging is simply an extra-solution application of the payment procedure, which input data to the payment procedure describes.  “A vehicle passing through a gantry” does not meaningfully limit the claim because this merely describes a typical context surrounding a toll transaction; this is extra-solution to the specific payment procedure that is the solution activity of the claim; the vehicle passing through the gantry can be viewed as insignificant application.  Regarding “wherein the gantry includes a first gantry and a second gantry” and “wherein the first gantry and the second gantry are linked to the remote system”:  this is merely a structural configuration through which data is gathered and routed for the payment calculation and processing; as mere data gathering here, they amount to insignificant extrasolution activity.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Mere Data Gathering:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982).
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Consulting and updating an activity log, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014). 
Determining the level of a biomarker in blood, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012). See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Insignificant application:
Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential).
Printing or downloading generated menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42, 120 USPQ2d 1844, 1854-55 (Fed. Cir. 2016).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more wireless charging pads which perform wireless charging on a battery of the electric vehicle being driven,” “a vehicle passing through a gantry,” “wherein the gantry includes a first gantry and a second gantry,” and “wherein the first gantry and the second gantry are linked to the remote system” amount to insignificant extra-solution activity, which do not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is well-understood, routine, and conventional in the field, in step 2B.  Examiner addresses below why those elements were well-understood, routine, and conventional in the field:
- one or more wireless charging pads which perform wireless charging on a battery of the electric vehicle being driven:  See Van Boheemen, US 20180212463 A1, paragraph [0020], which states:  “Charging pads of conventional wireless charging systems, such as wireless electric vehicle charging (WEVC) systems, are often designed for nominal power transfer. For example, a resonant circuit and primary coil of a charging pad are typically configured to resonate with a reflected impedance of a loaded (e.g., magnetically coupled) and correctly positioned secondary coil of a receiver. The secondary coil's loading or positioning relative the primary coil, however, often varies with or during each instance of wireless charging.” Thus, “one or more wireless charging pads which perform wireless charging on a battery of the electric vehicle being driven” was well-understood, routine, and conventional activity.
- a vehicle passing through a gantry:  See Grant, US 20040206817 A1, paragraphs [0002]-[0005] (describing typical toll collection systems having these features).
- wherein the gantry includes a first gantry and a second gantry; and wherein the first gantry and the second gantry are linked to the remote system:  See Grant, US 20040206817 A1, paragraphs [0001]-[0005].  Paragraph [0002] states:  “Various systems currently exist for electronically debiting tolls against vehicles travelling on toll roads. Typically, gantries are arranged so as to span lanes at a number of points within a toll road network Radio communication devices are mounted to each gantry in order to detect vehicles using the toll road system. The passage of each vehicle under a gantry is communicated to a central toll collection system for calculation of a toll charge incurred by each vehicle for travelling on the toll road network.”  Thus, a network of gantries connected to a remote system was well-understood, routine, and conventional activity.
The claim(s) are not patent eligible.

As per dependent claim(s) 9, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining portion of claim 9 merely adds some timing details as to when the accumulated charging amount is generated.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, US 20180037136 A1, in view of Breed, US 20170124775 A1, in further view of Malarky, US 20090231161 A1, in further view of Boehm, US 20170113619 A1, in further view of Grant, US 20040206817 A1.
As per Claim 1, Nelson discloses:
- an apparatus for paying a wireless charging fee for an electric vehicle while being driven (Figure 6; paragraph [0004] (“Inductive charging systems may be developed in which no cord between the charging station and the electric vehicle is necessary.”; “Inductive charging system may also be imbedded in roadways and charge electric vehicles while the vehicles are traveling on the roadways.”); paragraph [0038] (“The resonant frequency increases or maximizes the efficiency of the inductive charging.”); paragraph [0040] (“Alternatively, the gap may be controlled based on the speed of the vehicle 140 or based on the type of roadway traveled the vehicle 140.”); paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass underneath the toll system 161. The toll system 161 collects the identity of the vehicle based on the communication in order to charge a toll to the vehicle. The toll charged to the vehicle may also depend on whether or not the lane traveled is a charging lane. A premium amount may be added to the toll of a charging lane.”); paragraph [0081] (“In another example, the charging device 151 may determine whether a passing vehicle is utilizing the charging device 151.”); paragraph [0083] (“The amount of charging that a vehicle can receive from the charging device 151 is related to the amount of time the vehicle spends directly above the charging device 151. For example, fast charging lanes may be faster by virtue of slower traffic on the lane and slow charging lanes may be slower by virtue of faster traffic on the lane.”));
- an electric power receiver configured to perform wireless charging of the electric vehicle (Figure 2; paragraph [0004] (“Inductive charging systems may be developed in which no cord between the charging station and the electric vehicle is necessary.”; “Inductive charging system may also be imbedded in roadways and charge electric vehicles while the vehicles are traveling on the roadways.”); paragraph [0036] (“At the coupling frequency, the road power module 142 generates an electric field across gap G that induces a current in the vehicle power module 143.”); paragraph [0038] (“The resonant frequency increases or maximizes the efficiency of the inductive charging.”); paragraph [0039] (“The vehicle power module 143 may include an AC to AC converter from changing the induced power signal from the coupling frequency to a usable frequency for charging the battery 148 or powering the drive system 149.”); paragraph [0040] (“Alternatively, the gap may be controlled based on the speed of the vehicle 140 or based on the type of roadway traveled the vehicle 140.”));

- a controller configured to generate information on an accumulated charging amount of the electric vehicle in response to the toll fee payment request from the toll collection system and store the information on the accumulated charging amount in a non-transitory memory (Figure 6; paragraph [0022] (“Another reason is tolling. The charging electric vehicles may incur a toll or an additional toll, which is achieved through separate charging lanes. The toll may be associated with the infrastructure or the ongoing operational requirements or costs for the charging lanes.”); paragraph [0069] (“The charging management system 121 calculate rates for the charging lanes based on the demand from the vehicles and/or the operation of the charging stations 181. The rates may be applied to a tolling system in proximity to the roadway, as discussed herein with respect to FIG. 6. The rates may be applied to a local tracking system implemented by mobile device 122 that monitors and logs data describing tolls or other payments for use of the use of the charging system or specific lanes, which may accumulate over time.”); paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass underneath the toll system 161. The toll system 161 collects the identity of the vehicle based on the communication in order to charge a toll to the vehicle. The toll charged to the vehicle may also depend on whether or not the lane traveled is a charging lane. A premium amount may be added to the toll of a charging lane.”); paragraph [0081] (“In another example, the charging device 151 may determine whether a passing vehicle is utilizing the charging device 151. This determination may be based on monitoring the road power module 142 for energy consumption, based on information collected by sensor 144, or other communication with the vehicle 140 or mobile device 122. The charging device 151 communicates the usage information, which may be on a vehicle to vehicle basis, to the charge management system 121, which instructs the toll system 161 to adjust the tolls accordingly.”; mobile device may collect energy usage data); paragraph [0082] (“The tolls applied by the toll system 161 may also depend on the amount of charging provided by a charging lane or the speed of charging by a charging lane.”); paragraph [0103] (“The mobile device 122 includes a processor 210, a vehicle database 133, a memory 204, an input device 203, a communication interface 205, position circuitry 207, a display 211, a sensor 213.”); paragraph [0135] (“One or more embodiments described herein may implement functions using two or more specific interconnected hardware modules or devices with related control and data signals that can be communicated between and through the modules, or as portions of an application-specific integrated circuit.”); paragraph [0146] (“One or more embodiments described herein may implement functions using two or more specific interconnected hardware modules or devices with related control and data signals that can be communicated between and through the modules, or as portions of an application-specific integrated circuit.”));
- wherein the toll fee is calculated by adding a charging fee for the accumulated charging amount and a previous version of the toll fee (Figure 6; paragraph [0022] (“Another reason is tolling. The charging electric vehicles may incur a toll or an additional toll, which is achieved through separate charging lanes. 
- wherein the remote system is a server (Figure 1; paragraph [0025]; paragraph [0116]; paragraph [0148]).
Nelson fails to disclose a gantry configured to process a toll fee payment.  Breed discloses a gantry configured to process a toll fee payment (Figure 5; paragraph [0029] (“FIG. 5 is a schematic of vehicles on the road with sensors in the road to detect the passing of a vehicle and a gantry with car transmission receivers and cameras to photograph vehicles which do not make toll ID transmissions.”); paragraph [0050] (“A processor may be included as one of the hardware components and perform the functions of any of the processors, processing units or the like disclosed herein. For example, the cell phone may include a computer program product that is configured, when executed to detect reception of a tolling gantry-emitted signal and then generate and cause transmission of a response via the cell phone and a network, potentially using the Internet, through a communication system that the cell phone is configured to use. The response forms the basis for charging the vehicle for the toll.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nelson such that the invention includes a gantry configured to process a toll fee payment, as disclosed by Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose wherein performing a fee collection processing associated with the toll fee payment communication with a toll collection system comprises performing a fee collection processing in response to a toll fee payment request from a gantry.  Breed further discloses wherein performing a fee collection processing associated with the toll fee payment communication with a toll collection system comprises performing a fee collection processing in response to a toll fee payment request from a gantry (Figure 5; paragraph [0029] (“FIG. 5 is a schematic of vehicles on the road with sensors in the road to detect the passing of a vehicle and a gantry with car transmission receivers and cameras to photograph vehicles which do not make toll ID transmissions.”); paragraph [0050] (“A processor may be included as one of the hardware components and perform the functions of any of the processors, processing units or the like disclosed herein. For example, the cell phone may include a computer program product that is configured, when executed to detect reception of a tolling gantry-
The modified Nelson fails to disclose wherein the toll system’s communication device is located on the gantry.  Breed further discloses wherein the toll system’s communication device is located on the gantry (Figure 5; paragraph [0029] (“FIG. 5 is a schematic of vehicles on the road with sensors in the road to detect the passing of a vehicle and a gantry with car transmission receivers and cameras to photograph vehicles which do not make toll ID transmissions.”); paragraph [0050] (“A processor may be included as one of the hardware components and perform the functions of any of the processors, processing units or the like disclosed herein. For example, the cell phone may include a computer program product that is configured, when executed to detect reception of a tolling gantry-emitted signal and then generate and cause transmission of a response via the cell phone and a network, potentially using the Internet, through a communication system that the cell phone is configured to use. The response forms the basis for charging the vehicle for the toll.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the toll system’s communication device is located on the gantry, as disclosed by Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose wherein the wireless payment communication(s) between the vehicle and the toll system’s communication device occurs before the electric vehicle passes the toll system’s communication device.  Malarky discloses wherein the wireless payment communication(s) between the vehicle and the toll system’s communication device occurs before the electric vehicle passes the toll system’s communication device (Figure 2; paragraphs [0048]-[0051] (description of Figure 2); paragraph [0052] (“In the legacy ETC system, vehicles are first detected when they enter the coverage zones 26 and a transponder within the vehicle responds to a trigger signal broadcast by one of the antennas 18. As the vehicle traverses the coverage zones 26, the transponder 20 communicates with the reader 17 one or more times and the roadside controller 30 conducts a toll transaction. As the vehicle leaves the coverage zone 26, the reader 17 or roadside controller 30 determines the vehicle's position within the roadway 12. This allows the roadside controller 30 to coordinate detection of the vehicle by the vehicle detector 40 with known vehicles in the roadway.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the wireless payment communication(s) between the vehicle and the toll system’s communication device occurs before the electric vehicle passes the toll system’s communication device, as disclosed by Malarky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose, in response to the toll fee payment request, the toll fee payment processor obtains data needed for the response to the toll fee payment request, from another device in the vehicle that is a controller.  Boehm discloses, in response to the toll fee payment request, the toll fee payment processor obtains data needed for the response to the toll fee payment request, from another device in the vehicle that is a controller (Figure 1; Figure 2; paragraph [0022] (“The 
The modified Nelson fails to disclose wherein a gantry includes a first gantry and a second gantry configured to process a toll fee payment.  Grant discloses wherein a gantry includes a first gantry and a second gantry configured to process a toll fee payment (paragraphs [0001]-[0005] (“Various systems currently exist for electronically debiting tolls against vehicles travelling on toll roads. Typically, gantries are arranged so as to span lanes at a number of points within a toll road network Radio communication devices are mounted to each gantry in order to detect vehicles using the toll road system. The passage of each vehicle under a gantry is communicated to a central toll collection system for calculation of a toll charge incurred by each vehicle for travelling on the toll road network.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that a gantry includes a first gantry and a second gantry configured to process a toll fee payment, as disclosed by Grant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose wherein the first gantry and the second gantry are linked to a management system configured to calculate a toll fee and perform the fee collection processing.  Grant further discloses wherein the first gantry and the second gantry are linked to a management system configured to calculate a toll fee and perform the fee collection processing (paragraphs [0001]-[0005] (“Various systems currently exist for electronically debiting tolls against vehicles travelling on toll roads. Typically, gantries are arranged so as to span lanes at a number of points within a toll road network Radio communication devices are mounted to each gantry in order to detect vehicles using the toll road system. The passage of each vehicle under a gantry is communicated to a central toll collection system for calculation of a toll charge incurred by each vehicle for travelling on the toll road network.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

As per Claim 2, Nelson further discloses wherein the toll fee payment processor transmits the information on the accumulated charging amount (Figure 2; Figure 6; paragraph [0022]; paragraph [0069]; paragraph [0079]; paragraph [0081]; paragraph [0082]; paragraph [0083]; paragraph [0103]; paragraph [0135]; paragraph [0146]); wherein the toll fee payment processor transmits vehicle information for the toll fee payment in response to the toll fee payment request from the toll system’s communication device (Figure 2; Figure 6; paragraph [0079]; paragraph [0103]).
The modified Nelson fails to disclose wherein the toll system’s communication device is located on the gantry.  Breed further discloses wherein the toll system’s communication device is located on the gantry (Figure 5; paragraph [0029] (“FIG. 5 is a schematic of vehicles on the road with sensors in the road to detect the passing of a vehicle and a gantry with car transmission receivers and cameras to photograph vehicles which do not make toll ID transmissions.”); paragraph [0050] (“A processor may be included as one of the hardware components and perform the functions of any of the processors, processing units or the like disclosed herein. For example, the cell phone may include a computer program product that is configured, when executed to detect reception of a tolling gantry-emitted signal and then generate and cause transmission of a response via the cell phone and a network, potentially using the Internet, through a communication system that the cell phone is configured to use. The response forms the basis for charging the vehicle for the toll.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the toll system’s communication device is located on the gantry, as disclosed by Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose wherein the toll fee payment processor transmits additional information needed for making the payment while transmitting the response for a toll fee payment in response to the toll fee payment request.  Boehm further discloses wherein the toll fee payment processor transmits additional information needed for making the payment while transmitting the response for a toll fee payment in response to the toll fee payment request (Figure 1; Figure 2; paragraph [0022]; paragraph [0023]; paragraph [0028]; paragraph [0029]; paragraph [0031]; paragraph [0036]; paragraph [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the toll fee payment processor transmits additional information needed for making the payment while transmitting the response for a toll fee payment in response to the toll fee payment request, as disclosed by Boehm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Nelson further discloses wherein the controller calculates the accumulated charging amount of which the wireless charging is performed on a battery of the electric vehicle through a wireless charging pad by being interlocked with the electric power receiver (Figure 6; paragraph [0004]; paragraph [0022]; paragraph [0038]; paragraph [0040]; paragraph [0069]; paragraph [0079]; paragraph [0081]; paragraph [0082]; paragraph [0083]).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Breed in further view of Boehm in further view of Malarky in further view of Grant.
As per Claim 5, Nelson discloses:
- a method of paying a wireless charging fee for an electric vehicle while being driven (Figure 6; paragraph [0004] (“Inductive charging systems may be developed in which no cord between the charging station and the electric vehicle is necessary.”; “Inductive charging system may also be imbedded in roadways and charge electric vehicles while the vehicles are traveling on the roadways.”); paragraph [0005] (method); paragraph [0038] (“The resonant frequency increases or maximizes the efficiency of the inductive charging.”); paragraph [0040] (“Alternatively, the gap may be controlled based on the speed of the vehicle 140 or based on the type of roadway traveled the vehicle 140.”); paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass underneath the toll system 161. The toll system 161 collects the identity of the vehicle based on the communication in order to charge a toll to the vehicle. The toll charged to the vehicle may also depend on whether or not the lane traveled is a charging lane. A premium amount may be added to the toll of a charging lane.”); paragraph [0081] (“In another example, the charging device 151 may determine whether a passing vehicle is utilizing the charging device 151.”); paragraph [0083] (“The amount of charging that a vehicle can receive from the charging device 151 is related to the amount of time the vehicle spends directly above the charging device 151. For example, fast charging lanes may be faster by virtue of slower traffic on the lane and slow charging lanes may be slower by virtue of faster traffic on the lane.”));
- generating, by a controller, information on an accumulated charging amount and storing the information on the accumulated charging amount in a non-transitory memory while performing wireless charging on the electric vehicle by an electric power receiver (Figure 2; Figure 6; paragraph [0004] (“Inductive charging systems may be developed in which no cord between the charging station and the electric vehicle is necessary.”; “Inductive charging system may also be imbedded in roadways and charge electric vehicles while the vehicles are traveling on the roadways.”); paragraph [0022] (“Another reason is tolling. The charging electric vehicles may incur a toll or an additional toll, which is achieved through separate charging lanes. The toll may be associated with the infrastructure or the ongoing operational requirements or costs for the charging lanes.”); paragraph [0036] (“At the coupling frequency, the road power module 142 generates an electric field across gap G that induces a current in the vehicle power module 143.”); paragraph [0038] (“The resonant frequency increases or maximizes the efficiency of the inductive charging.”); paragraph [0039] (“The vehicle power module 143 may include an AC to AC converter from changing the induced power signal from the coupling frequency to a usable frequency for charging the battery 148 or powering the drive system 149.”); paragraph [0040] (“Alternatively, the gap may be controlled based on the speed of the vehicle 140 or based on the type of roadway traveled the vehicle 140.”); paragraph [0069] (“The charging management system 121 calculate rates for the charging lanes based on the demand from the vehicles and/or the operation of the charging stations 181. The rates may be applied to a tolling system in proximity to the roadway, as discussed herein with respect to FIG. 6. The rates may be applied to a local tracking system implemented by mobile device 122 that monitors and logs data describing tolls or other payments for use of the use of the charging system or specific lanes, which may accumulate over time.”); paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass underneath the toll system 161. The toll system 161 collects the identity of the vehicle based on the communication in order to charge a toll to the vehicle. The toll charged to the vehicle may also depend on whether or not the lane traveled is a charging lane. A premium amount may be added to the toll of a charging lane.”); paragraph [0081] (“In another example, the charging device 151 may determine whether a passing vehicle is utilizing the charging device 151. This determination may be based on monitoring the 
- a fee collection processing is performed on the electric vehicle in response to a toll fee payment request from a toll system’s communication device (Figure 2; Figure 6; paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass underneath the toll system 161. The toll system 161 collects the identity of the vehicle based on the communication in order to charge a toll to the vehicle. The toll charged to the vehicle may also depend on whether or not the lane traveled is a charging lane. A premium amount may be added to the toll of a charging lane.”); paragraph [0081] (“The charging device 151 communicates the usage information, which may be on a vehicle to vehicle basis, to the charge management system 121, which instructs the toll system 161 to adjust the tolls accordingly.”); paragraph [0082] (“The tolls applied by the toll system 161 may also depend on the amount of charging provided by a charging lane or the speed of charging by a charging lane.”));
- transmitting, by the controller, the information on the stored accumulated charging amount (Figure 2; Figure 6; paragraph [0022]; paragraph [0069]; paragraph [0079]; paragraph [0081]; paragraph [0082]; paragraph [0083]; paragraph [0103]; paragraph [0135]; paragraph [0146]);
- wherein information needed to make the payment is information on the accumulated charging amount (paragraph [0022]; paragraph [0069]; paragraph [0079]; paragraph [0081]; paragraph [0082]);
- wherein the toll payment transaction includes a charging fee (Figure 6; paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass underneath the toll system 161. The toll system 161 collects the identity of the vehicle based on the communication in order to charge a toll to the vehicle. The toll charged to the vehicle may also depend on whether or not the lane traveled is a charging lane. A premium amount may be added to the toll of a charging lane.”); paragraph [0081] (“In another example, the charging device 151 may determine whether a passing vehicle is utilizing the charging device 151.”); paragraph [0083] (“The amount of charging that a vehicle can receive from the charging device 151 is related to the amount of time the vehicle spends directly above the charging device 151. For example, fast charging lanes may be faster by virtue of slower traffic on the lane and slow charging lanes may be slower by virtue of faster traffic on the lane.”));
- wherein the toll fee is calculated by adding a charging fee for the accumulated charging amount and a previous version of the toll fee (Figure 6; paragraph [0022] (“Another reason is tolling. The charging electric vehicles may incur a toll or an additional toll, which is achieved through separate charging lanes. The toll may be associated with the infrastructure or the ongoing operational requirements or costs for the charging lanes.”); paragraph [0069] (“The charging management system 121 calculate rates for the charging lanes based on the demand from the vehicles and/or the operation of the charging stations 181. The rates may be applied to a tolling system in proximity to the roadway, as discussed herein with respect to FIG. 6. The rates may be applied to a local tracking system implemented by mobile device 122 that monitors and logs data describing tolls or other payments for use of the use of the charging system or specific lanes, which may accumulate over time.”); paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass 
- wherein the remote system is a server (Figure 1; paragraph [0025]; paragraph [0116]; paragraph [0148]).
Nelson fails to disclose wherein the toll system’s communication device is located on a gantry.  Breed discloses wherein the toll system’s communication device is located on a gantry (Figure 5; paragraph [0029] (“FIG. 5 is a schematic of vehicles on the road with sensors in the road to detect the passing of a vehicle and a gantry with car transmission receivers and cameras to photograph vehicles which do not make toll ID transmissions.”); paragraph [0050] (“A processor may be included as one of the hardware components and perform the functions of any of the processors, processing units or the like disclosed herein. For example, the cell phone may include a computer program product that is configured, when executed to detect reception of a tolling gantry-emitted signal and then generate and cause transmission of a response via the cell phone and a network, potentially using the Internet, through a communication system that the cell phone is configured to use. The response forms the basis for charging the vehicle for the toll.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nelson such that the toll system’s communication device is located on a gantry, as disclosed by Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose transmitting, by the controller, additional information needed for making the payment while transmitting the response for a toll fee payment in response to the toll fee payment request.  Boehm discloses transmitting, by the controller, additional information needed for making the payment while transmitting the response for a toll fee payment in response to the toll fee payment request (Figure 1; Figure 2; paragraph [0022]; paragraph [0023]; paragraph [0028]; paragraph [0029]; paragraph [0031]; paragraph [0036]; paragraph [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the invention transmits, by the controller, additional information needed for making the payment while transmitting the response for a toll fee payment in response to the toll fee payment request, as disclosed by Boehm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose wherein the wireless payment communication(s) between the vehicle and the toll system’s communication device occurs before the electric vehicle passes the toll system’s communication device.  Malarky discloses wherein the wireless payment communication(s) between the vehicle and the toll system’s communication device occurs before the electric vehicle passes the toll system’s communication device (Figure 2; paragraphs [0048]-[0051] (description of Figure 2); 
The modified Nelson fails to disclose receiving, by the controller, a result of the fee collection processing for a toll transaction as a result of the transmitting of the information needed to make the payment from the toll system’s communication device.  Boehm further discloses receiving, by the controller, a result of the fee collection processing for a toll transaction as a result of the transmitting of the information needed to make the payment from the toll system’s communication device (Figure 2; paragraphs [0027]-[0030] (communication between electronic toll collection system and vehicle system); paragraph [0063] (“Additionally, or alternatively, the display 106, after or while the communication system 100 establishes authorized access to a toll area controlled by the electronic toll collection system 30, may indicate to the vehicle operator that authorized access has been granted or that the toll payment has been acknowledged.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the invention receives, by the controller, a result of the fee collection processing for a toll transaction as a result of the transmitting of the information needed to make the payment from the toll system’s communication device, as disclosed by Boehm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose a gantry configured to process a toll fee payment.  Breed further discloses a gantry configured to process a toll fee payment (Figure 5; paragraph [0029] (“FIG. 5 is a schematic of vehicles on the road with sensors in the road to detect the passing of a vehicle and a gantry with car transmission receivers and cameras to photograph vehicles which do not make toll ID transmissions.”); paragraph [0050] (“A processor may be included as one of the hardware components and perform the functions of any of the processors, processing units or the like disclosed herein. For example, the cell phone may include a computer program product that is configured, when executed to detect reception of a tolling gantry-emitted signal and then generate and cause transmission of a response via the cell phone and a network, potentially using the Internet, through a communication system that the cell phone is configured to use. The response forms the basis for charging the vehicle for the toll.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the invention includes a gantry configured to process a toll fee payment, as disclosed by Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose wherein a gantry includes a first gantry and a second gantry and is configured to process a toll fee payment.  Grant discloses wherein a gantry includes a first gantry and a second gantry and is configured to process a toll fee payment (paragraphs [0001]-[0005] (“Various systems currently exist for electronically debiting tolls against vehicles travelling on toll roads. Typically, gantries are arranged so as to span lanes at a number of points within a toll road network Radio communication devices are mounted to each gantry in order to detect vehicles using the toll road system. 
The modified Nelson fails to disclose wherein the first gantry and the second gantry are linked to a management system configured to calculate a toll fee and perform the fee collection processing.  Grant further discloses wherein the first gantry and the second gantry are linked to a management system configured to calculate a toll fee and perform the fee collection processing (paragraphs [0001]-[0005] (“Various systems currently exist for electronically debiting tolls against vehicles travelling on toll roads. Typically, gantries are arranged so as to span lanes at a number of points within a toll road network Radio communication devices are mounted to each gantry in order to detect vehicles using the toll road system. The passage of each vehicle under a gantry is communicated to a central toll collection system for calculation of a toll charge incurred by each vehicle for travelling on the toll road network.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the first gantry and the second gantry are linked to a management system configured to calculate a toll fee and perform the fee collection processing, as disclosed by Grant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, Nelson further discloses transmitting the information on the accumulated charging amount (Figure 2; Figure 6; paragraph [0022]; paragraph [0069]; paragraph [0079]; paragraph [0081]; paragraph [0082]; paragraph [0083]; paragraph [0103]; paragraph [0135]; paragraph [0146]); transmitting, by the controller, the vehicle information for the toll fee payment in response to the toll fee payment request from the toll system’s communication device (Figure 2; Figure 6; paragraph [0079]; paragraph [0103]).
The modified Nelson fails to disclose wherein the toll system’s communication device is located on the gantry.  Breed further discloses wherein the toll system’s communication device is located on the gantry (Figure 5; paragraph [0029] (“FIG. 5 is a schematic of vehicles on the road with sensors in the road to detect the passing of a vehicle and a gantry with car transmission receivers and cameras to photograph vehicles which do not make toll ID transmissions.”); paragraph [0050] (“A processor may be included as one of the hardware components and perform the functions of any of the processors, processing units or the like disclosed herein. For example, the cell phone may include a computer program product that is configured, when executed to detect reception of a tolling gantry-emitted signal and then generate and cause transmission of a response via the cell phone and a network, potentially using the Internet, through a communication system that the cell phone is configured to use. The response forms the basis for charging the vehicle for the toll.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the toll system’s communication device is located on the gantry, as disclosed by Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose transmitting additional information needed for making the payment while transmitting the response for a toll fee payment in response to the toll fee payment request.  Boehm further discloses transmitting additional information needed for making the payment while transmitting the response for a toll fee payment in response to the toll fee payment request (Figure 1; Figure 2; paragraph [0022]; paragraph [0023]; paragraph [0028]; paragraph [0029]; paragraph [0031]; paragraph [0036]; paragraph [0048]).  It would have been obvious to one of ordinary skill in the art before 

As per Claim 7, Nelson further discloses wherein information needed to make the payment is the vehicle information (paragraph [0079]); wherein information needed to make the payment is information on the accumulated charging amount (paragraph [0022]; paragraph [0069]; paragraph [0079]; paragraph [0081]; paragraph [0082]); wherein the remote system is a server (Figure 1; paragraph [0025]; paragraph [0116]; paragraph [0148]); wherein fee collection processing is for the toll fee using the vehicle information and for a charging fee using the information on the accumulated charge amount (paragraph [0022]; paragraph [0069]; paragraph [0079]; paragraph [0081]; paragraph [0082]).
The modified Nelson fails to disclose wherein the remote management system performs a fee collection processing for the payment.  Malarky further discloses wherein the remote management system performs a fee collection processing for the payment (Figure 2; paragraph [0035]; paragraph [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the remote management system performs a fee collection processing for the payment, as disclosed by Malarky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Atluri, US 20160207413 A1, in further view of Breed in further view of Malarky in further view of Grant.
As per Claim 8, Nelson discloses:
- a method of paying a wireless charging fee for an electric vehicle while being driven (Figure 6; paragraph [0004] (“Inductive charging systems may be developed in which no cord between the charging station and the electric vehicle is necessary.”; “Inductive charging system may also be imbedded in roadways and charge electric vehicles while the vehicles are traveling on the roadways.”); paragraph [0005] (method); paragraph [0038] (“The resonant frequency increases or maximizes the efficiency of the inductive charging.”); paragraph [0040] (“Alternatively, the gap may be controlled based on the speed of the vehicle 140 or based on the type of roadway traveled the vehicle 140.”); paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass underneath the toll system 161. The toll system 161 collects the identity of the vehicle based on the communication in order to charge a toll to the vehicle. The toll charged to the vehicle may also depend on whether or not the lane traveled is a charging lane. A premium amount may be added to the toll of a charging lane.”); paragraph [0081] (“In another example, the charging device 151 may determine whether a passing vehicle is utilizing the charging device 151.”); paragraph [0083] (“The amount of charging that a vehicle can receive from the charging device 151 is related to the amount of time the vehicle spends directly above the charging device 151. For example, fast charging lanes may be faster by virtue of slower traffic on the lane and slow charging lanes may be slower by virtue of faster traffic on the lane.”));
- generating, by a management server, information on an accumulated charging amount by checking charging amounts from one or more wireless charging pads which perform wireless charging on a battery of the electric vehicle being driven (Figure 1; Figure 2; Figure 6; paragraph [0004]; paragraph 
- when a fee collection processing is performed on a toll fee of the electric vehicle passing through a predetermined toll system’s communication device, simultaneously performing the fee collection processing on a charging fee using the information on the accumulated charging amount (Figure 2; Figure 6; paragraph [0022] (“Another reason is tolling. The charging electric vehicles may incur a toll or an additional toll, which is achieved through separate charging lanes. The toll may be associated with the infrastructure or the ongoing operational requirements or costs for the charging lanes.”); paragraph [0023] (“Vehicles or users may be instructed to route onto or away from the charging system based on the optimal number of vehicles.”; predetermined); paragraph [0069] (“The charging management system 121 calculate rates for the charging lanes based on the demand from the vehicles and/or the operation of the charging stations 181. The rates may be applied to a tolling system in proximity to the roadway, as discussed herein with respect to FIG. 6. The rates may be applied to a local tracking system implemented by mobile device 122 that monitors and logs data describing tolls or other payments for use of the use of the charging system or specific lanes, which may accumulate over time.”); paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass underneath the toll system 161. The toll system 161 collects the identity of the vehicle based on the communication in order to charge a toll to the vehicle. The toll charged to the vehicle may also depend on whether or not the lane traveled is a charging lane. A premium amount may be added to the toll of a charging lane.”); paragraph [0081] (“In another example, the charging device 151 may determine whether a passing vehicle is utilizing the charging device 151. This determination may be based on monitoring the road power module 142 for energy consumption, based on information collected by sensor 144, or other communication with the vehicle 140 or mobile device 122. The charging device 151 communicates the usage information, which may be on a vehicle to vehicle basis, to the charge management system 121, which instructs the toll system 161 to adjust the tolls accordingly.”; mobile device may collect energy usage data); paragraph [0082] (“The tolls applied by the toll system 161 may also depend on the amount of charging provided by a charging lane or the speed of charging by a charging lane.”); paragraph [0083] (“The amount of charging that a vehicle can receive from the charging device 151 is related to the amount of time the vehicle spends directly above the charging device 151. For example, fast charging lanes may be faster by virtue of slower traffic on the lane and slow charging lanes may be slower by virtue of faster traffic on the lane.”));
- wherein the performing of the fee collection processing includes calculating the charging fee for the accumulated charging amount and adding the toll fee of the electric vehicle to the calculated charging fee (Figure 2; Figure 6; paragraph [0022] (“Another reason is tolling. The charging electric vehicles may incur a toll or an additional toll, which is achieved through separate charging lanes. The toll may be associated with the infrastructure or the ongoing operational requirements or costs for the charging lanes.”); paragraph [0069] (“The charging management system 121 calculate rates for the charging lanes based on the demand from the vehicles and/or the operation of the charging stations 181. The rates may be applied to a tolling system in proximity to the roadway, as discussed herein with respect to FIG. 6. The rates may be applied to a local tracking system implemented by mobile device 122 that monitors and logs data describing tolls or other payments for use of the use of the charging system or specific lanes, which may accumulate over time.”); paragraph [0079] (“The toll system 161 may include radio transceivers that communicate with in-vehicle transponders or mobile devices in vehicles that pass underneath the toll system 161. The toll system 161 collects the identity of the vehicle based on the communication in order 
- wherein the remote system is a server (Figure 1; paragraph [0025]; paragraph [0116]; paragraph [0148]).
Nelson fails to disclose storing, by the management server, the information on the accumulated charging amount in a non-transitory memory.  Atluri discloses storing, by the management server, the information on the accumulated charging amount in a non-transitory memory (paragraph [0003] (general charging network information); paragraph [0034] (server receives charging events as they happen); paragraphs [0035]-[0038] (server periodically generates a total charging for bill; this indicates that the server stores the charging events as they are received)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nelson such that the invention stores, by the management server, the information on the accumulated charging amount in a non-transitory memory, as disclosed by Atluri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose wherein the toll system’s communication device is located on a gantry.  Breed discloses wherein the toll system’s communication device is located on a gantry (Figure 5; paragraph [0029] (“FIG. 5 is a schematic of vehicles on the road with sensors in the road to detect the passing of a vehicle and a gantry with car transmission receivers and cameras to photograph vehicles which do not make toll ID transmissions.”); paragraph [0050] (“A processor may be included as one of the hardware components and perform the functions of any of the processors, processing units or the like disclosed herein. For example, the cell phone may include a computer program product that is configured, when executed to detect reception of a tolling gantry-emitted signal and then generate and cause transmission of a response via the cell phone and a network, potentially using the Internet, through a communication system that the cell phone is configured to use. The response forms the basis for charging the vehicle for the toll.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the toll system’s communication device is located on a gantry, as disclosed by Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose wherein the remote management system performs a fee collection processing for the payment.  Malarky further discloses wherein the remote management system performs a fee collection processing for the payment (Figure 2; paragraph [0035]; paragraph [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the remote management system performs a fee collection processing for the payment, as disclosed by Malarky, since the claimed 
The modified Nelson fails to disclose wherein a gantry includes a first gantry and a second gantry and is configured to process a toll fee payment.  Grant discloses wherein a gantry includes a first gantry and a second gantry and is configured to process a toll fee payment (paragraphs [0001]-[0005] (“Various systems currently exist for electronically debiting tolls against vehicles travelling on toll roads. Typically, gantries are arranged so as to span lanes at a number of points within a toll road network Radio communication devices are mounted to each gantry in order to detect vehicles using the toll road system. The passage of each vehicle under a gantry is communicated to a central toll collection system for calculation of a toll charge incurred by each vehicle for travelling on the toll road network.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that a gantry includes a first gantry and a second gantry and is configured to process a toll fee payment, as disclosed by Grant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nelson fails to disclose wherein the first gantry and the second gantry are linked to the management system.  Grant further discloses wherein the first gantry and the second gantry are linked to the management system (paragraphs [0001]-[0005] (“Various systems currently exist for electronically debiting tolls against vehicles travelling on toll roads. Typically, gantries are arranged so as to span lanes at a number of points within a toll road network Radio communication devices are mounted to each gantry in order to detect vehicles using the toll road system. The passage of each vehicle under a gantry is communicated to a central toll collection system for calculation of a toll charge incurred by each vehicle for travelling on the toll road network.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the first gantry and the second gantry are linked to the management system, as disclosed by Grant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, the modified Nelson fails to disclose wherein the fee collection processing occurs before the electric vehicle being driven passes the toll system’s communication device.  Malarky further discloses wherein the fee collection processing occurs before the electric vehicle being driven passes the toll system’s communication device (Figure 2; paragraphs [0048]-[0051] (description of Figure 2); paragraph [0052] (“In the legacy ETC system, vehicles are first detected when they enter the coverage zones 26 and a transponder within the vehicle responds to a trigger signal broadcast by one of the antennas 18. As the vehicle traverses the coverage zones 26, the transponder 20 communicates with the reader 17 one or more times and the roadside controller 30 conducts a toll transaction. As the vehicle leaves the coverage zone 26, the reader 17 or roadside controller 30 determines the vehicle's position within the roadway 12. This allows the roadside controller 30 to coordinate detection of the vehicle by the vehicle detector 40 with known vehicles in the roadway.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nelson such that the fee collection processing occurs before the electric vehicle being driven passes the toll system’s communication device, as disclosed by Malarky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Ricci, US 20180009446 A1 (system and method for associating user and vehicle information for communication to a third party);
b.  Deki, Japanese Patent Reference No. 2014-102695 (with accompanying English machine translation; toll collection system and toll collection method);
c.  Covic, US 20190217726 A1 (electric vehicle detection for roadway wireless power transfer; NOTE:  See paragraphs [0002]-[0009].  These sections may be potentially useful for supporting future 101 amendments for explicitly reciting that the charging occurs while the vehicle is moving on the road, for example -- that such charging was not well-understood, routine, and conventional at the time of Applicant’s priority date.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628